Citation Nr: 1615405	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-49 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for status-post laminectomy, medial facetectomy, and discectomy due to chronic spinal sprain with scoliosis (formerly characterized as chronic spinal sprain with scoliosis and hereinafter referred to as "service-connected lumbar spine disability").  

2.  Entitlement to a disability rating higher than 20 percent for service-connected lumbar spine disability, exclusive of any periods of total temporary ratings due to convalescence.     

3.  Entitlement to an effective date earlier April 25, 2011, for the award of service connection for paraesthesia and numbness, right lower extremity, secondary to lumbar spine disability.

4.  Entitlement to an effective date earlier April 25, 2011, for the award of service connection for paraesthesia and numbness, left lower extremity, secondary to lumbar spine disability.

5.  Entitlement to an initial disability rating higher than 20 percent for paraesthesia and numbness, right lower extremity, secondary to service-connected lumbar spine disability.

6.  Entitlement to an initial disability rating higher than 20 percent for paraesthesia and numbness, left lower extremity, secondary to service-connected lumbar spine disability.

7.  Entitlement to a total rating due to individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 10, 1979, to November 14, 1979.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied an effective date earlier than September 9, 2008, for the service-connected lumbar spine disability.    

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A copy of the hearing transcript is of record.

During the pendency of the appeal, in a November 2010 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine disability from 10 to 20 percent, effective August 25, 2010, and the Veteran expressed disagreement with the rating assigned.  A SOC was issued in May 2013 and the Veteran perfected an appeal in June 2013.

In addition, in a July 2011 rating decision, the RO granted service connection for paraesthesia and numbness in the right and left lower extremities, assigning separate 20 percent ratings, effective from April 25, 2011.  The Veteran expressed disagreement with both ratings assigned and the effective date assigned for the grants of service connection.  The RO issued a SOC in October 2013 and the Veteran perfected an appeal in November 2013.

Further, in an August 2012 rating decision, the RO, as relevant, denied entitlement to a TDIU and the Veteran expressed disagreement with this decision.  The RO issued a SOC in October 2013 and the Veteran perfected an appeal in November 2013.

Thus, the perfected timely appeals as to the issues of entitlement to increased rating for chronic spinal strain, earlier effective date for the grant of service connection for paraesthesia and numbness in the right and left lower extremities; increased initial ratings for paraesthesia and numbness in the right and left lower extremities; and a TDIU have been merged into the instant appeal.

Thereafter, in a September 2013 decision, the Board denied entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for the service-connected lumbar spine disability, and remanded the issue of entitlement to a rating higher than 20 percent for the service-connected lumbar spine disability for a statement of the case (SOC).  At the time although the record contained a VA Form 9 with respect to the increased rating claim, the requisite SOC was apparently not associated with the claims file.  At any rate, as noted above, the RO did issue a SOC in May 2013, and because the appeal had been perfected by the Veteran, it is currently in appellate status. 

The Veteran appealed the Board's September 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the portion of the Board's September 2013 decision that denied an earlier effective date for the grant of service connection for the service-connected lumbar spine disability, reasoning that the Board erred by failing to provide adequate reasons and bases for finding that the duty to assist had been met.  (The Court did have jurisdiction over the remanded matter).

With regard to representation in this case, in October 2015 correspondence, the Board requested clarification as to whom the Veteran wished to represent him as the record contained conflicting evidence.  An internal note dated in November 2015 indicates that the Veteran wishes to represent himself in this matter.

The record also shows that after the Veteran expressed disagreement with an October 2013 rating decision which granted service connection for bilateral hip and bilateral shoulder disabilities and assigned separate 10 percent ratings for each hip and shoulder.  Although the RO issued a SOC in September 2014, there is no indication that the Veteran perfected an appeal by submitting a substantive appeal.  The bilateral hip and shoulder issues are not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.

Records

In a January 2013 Statement in Support of the Claim, the Veteran stated that he is in receipt of "SSI disability benefits."  VA has a duty to attempt to obtain SSA records when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records should be obtained and associated with the claims file. 

In the same correspondence, the Veteran requested that VA update his VA medical records, and this will be requested on remand.

The Veteran seeks an earlier effective date for the grant of service connection for lumbar spine disability; he believes that an earlier effective date in 1979 is warranted.  In support of his claim, he states that he submitted application for disability benefits as early as 1979.  See Veteran's statements received in May 2010, September 2010, February 2013, and April 2013.  Thus, the Board finds that further development must to be made to locate prior applications for benefits based on his low back disability identified by the Veteran, which is in accordance with the findings of the March 2015 Memorandum Decision.  If found, these applications could potentially affect the effective date assigned for the award of service connection for the Veteran's lumbar spine disability.    

These records identified by the Veteran could also potentially affect the effective date assigned for the Veteran's neurologic impairment in the right and left legs.  The RO assigned an effective date of April 25, 2011, for the award of service connection for paraesthesia in the right and left lower extremities; however, the Veteran seeks an effective date also in 1979.  Review of the earlier applications for benefits as identified by the Veteran is necessary to determine whether any earlier claim for the back reasonably encompassed any related neurologic disability in the legs - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  See Clemons, supra.  But having said that, the effective date for a secondarily service-connected condition (such as the Veteran's leg paraesthesia and numbness) is not necessarily identical to that of the original condition (spine disability).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  Nonetheless, if it is shown that an earlier claim was for paraesthesia and/or numbness in the legs, not just for a back disability, he could circumvent this general rule or it would not apply to his particular situation and circumstances.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

Accordingly, reasonable efforts should be made by the AOJ to locate the identified earlier applications for VA compensation benefits based on back disability and any related impairment.

VA Examinations

The Veteran last underwent a VA compensation examination of his spine and related neurologic impairment in May 2013.  However, the record shows that, more recently in March 2014, he presented to a VA emergency room with complaints of low back pain and difficulty walking, and ultimately underwent a laminectomy, medial facetectomy, and discectomy.  Because this surgery suggests that the Veteran's lumbar spine disability and associated neurologic impairment has worsened since last examined by VA, a new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  On remand, the Veteran should be provided current VA examinations to ascertain the current severity of his service-connected lumbar spine disability and associated paraesthesia and numbness in the lower legs.  

The Board observes that the Veteran was incarcerated in December 2015.  To the extent that he remains incarcerated, VA's duty to assist incarcerated Veterans requires tailored assistance to meet the circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  VA policies also provide that when examination of an incarcerated Veteran is required, VA must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VA personnel or examined at the prison by VA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VA.  It is noted that because some State laws restrict the movement of and access to prison inmates, neither of the above options may be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.  M21-1, Part III.iv.3.A.9.d.

Finally, the Board finds that the issue of entitlement to TDIU is intertwined with the increased ratings claims because a decision on the latter claims may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Make arrangements to obtain and associate with the claims file all outstanding medical evidence from the VAMC Little Rock.

3.  Take all reasonable measures to locate the Veteran's applications for VA compensation benefits for a back disability filed at the CHICAGO RO in 1979, 1982, 1984, 1986.  The search for these claims should include requesting each of the identified applications from the Chicago RO; searching any of VA's electronic databases including VBMS; determining whether a review of the physical file in the past was conducted and found not to contain the identified applications; and any other development deemed appropriate.

4.  Take all reasonable measures to locate disability claims for the back filed by the Veteran at the LITTLE ROCK RO in 1994, 1995, and 1998.  The search for these claims should include requesting the identified documents from the Little Rock RO; searching any of VA's electronic databases including VBMS; determining whether a review of the physical file in the past was conducted and found not to contain the identified applications; and any other development deemed appropriate.

5.  Then, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected lumbar spine disability and paraesthesia and numbness in both legs.  The claims file should be made available to and reviewed by the examiner. 

(a).  In the event that the Veteran remains incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examinations requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claims.

(b).  In addition, any related medical records generated while the Veteran is incarcerated should be obtained and associated with the claims file, after receiving the requisite authorization and release from the Veteran.

(c).  As to the requested VA examinations, the medical examiner, after reviewing the claims file and examining the Veteran, is asked to:

(i).  Identify all current pathology related to the service-connected lumbar spine disability and paraesthesia and numbness in both legs. 

(ii).  Provide the range of motion of his thoracolumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(iii).  Indicate whether his thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use.  

Also indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's spine. 

(iv).  Clarify whether the Veteran's DDD is a part of the service-connected disability.  If so, state whether such disability has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year. 

(v).  Identify the current pathology associated with the service-connected paraesthesia and numbness of the right and left lower extremities, and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe for each leg. 

(vi).  Identify ANY ADDITIONAL associated neurological pathology currently present, to include the presence and severity of any related bowel or bladder problems.

(vii).  Identify any functional impairment associated with the Veteran's lumbar spine disability and bilateral leg paraesthesia and numbness, including what kind of employment limitations that might result, if any.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

A complete rationale should be provided for any opinions expressed and conclusions reached.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include the TDIU claim.  If the benefits sought on appeal are denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




